This matter having been duly considered by the Court, and it appearing from the record, the briefs and the arguments of counsel that plaintiff, Olivetti Corporation, has obtained a judgment against the State of New Jersey in the amount of $35,-834.68 plus interest and costs; that said judgment arose out of the purchase by the New Jersey Department of Education of equipment and materials; that said equipment and materials were to be loaned to non-public schools; that the said equipment and materials were sold at auction and the proceeds thereof placed in the State Treasury; that the State of New Jersey has not applied to the United States District Court for the District of New Jersey for a determination of whether payment of plaintiff’s claim contravenes its injunctive order restraining *439payments for materials and equipment loaned to non-public schools; and it further appearing that the plaintiff moved in the Superior Court, Law Division, for a writ in lieu of mandamus directing the Clerk of the Superior Court to issue a writ of execution against the State of New Jersey to satisfy the aforesaid judgment, which motion was denied; and it further appearing that the Appellate Division affirmed the order of the Superi- or Court, Law Division, and plaintiff’s petition for certification having been granted; and good cause appearing; it is ORDERED that: (1) The judgment of the Appellate Division, which refused to direct the issuance of a writ in lieu of mandamus compelling the Clerk of the Superior Court to execute against the State of New Jersey in this matter, is affirmed. (2) The matter is remanded to the Superior Court, Law Division for:
a) A determination of whether the injunctive order of the United States District Court was intended to bar payment for goods not actually delivered to and received by non-public schools and, if it is determined that such a bar was not intended, issue an order directing the Attorney General to take all appropriate steps to secure payment under the Public Contractors Act; or
b) An order directing the Attorney General to apply to the United States District Court for the District of New Jersey for a determination of whether that Court’s injunctive order is applicable to the payment of said judgment, and if so, for modification of said order to permit said payment. Plaintiff shall prepare, in proper form, for the use of the Attorney General in his application to the United States District Court, all information and data of which it has knowledge with respect to the orders and shipments of the equipment and materials that formed the basis of its judgment of $35,834.68 against the State of New Jersey. (See 88 N.J. 460)